United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 29, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-60247
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAMES ALLEN MORRIS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 2:02-CR-74-1
                       --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     James Allen Morris appeals his guilty-plea convictions of

possession with intent to distribute in excess of five grams of a

mixture and substance containing cocaine base and being a felon

in possession of a firearm.   Morris argues that the district

court abused its discretion in denying without an evidentiary

hearing his motion to withdraw his guilty pleas.

     Morris’s argument touches only on two of the seven pertinent

factors, i.e., whether he had close assistance of counsel and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60247
                                  -2-

whether his plea was knowing and voluntary.     See United States v.

Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).    There is no support

in the record for his assertion that he did not have close

assistance of counsel.    Morris stated at the guilty plea hearing

that he was satisfied with his counsel’s representation and that

his counsel had discussed his entire case with him.    Moreover,

Morris made no assertion that it was his belief that he would be

able to appeal the denial of his suppression motion until he

moved to withdraw his pleas.    It was Morris’s burden to establish

a “fair and just” reason for withdrawing his guilty pleas, and he

has failed to do so.     See United States v. Brewster, 137 F.3d

853, 858 (5th Cir. 1998).

     Morris also argues that the district court erred in denying

his suppression motion.    By entering an unconditional plea,

Morris waived his challenge to the district court’s denial of his

suppression motion.    See United States v. Smallwood, 920 F.2d

1231, 1240 (5th Cir. 1991).    Therefore, we may not review his

appeal of the denial of the suppression motion.     See United

States v. Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).    The

district court’s judgment is AFFIRMED.